Ford, Judge:
The proper value for dutiable purposes of certain transistor radios and parts covered by the appeals for a reappraisement enumerated in the schedule “A,” attached to and made a part of this decision is before the court for determination.
The parties hereto have entered into a stipulation of facts where it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
(1) That the merchandise covered by the appeals for reappraisement listed on Schedule “A” hereto attached and made a part hereof consists of certain transistor radios and parts therefor, and cabinets, exported from Japan and entered, or withdrawn from warehouse, for consumption after the effective date of Section 6 of the Customs Simplification Act of 1956; that the said merchandise is not identified on the Final List published by the Secretary of the Treasury pursuant to the said Customs Simplification Act, and that appraisement was therefore completed under section 402 of the Tariff Act of 1930 as amended.
(2) That the merchandise was appraised under statutory export value as defined in section 402(b), Tariff Act of 1930 as amended, and that neither party challenges the said basis of appraisement.
(3) That on or about the dates of exportation, the price at which such or similar merchandise was freely sold or offered-for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was, in each instance, the invoice unit ex-factory price plus the charges described on the invoices as “freight to shipping port”, “insurance premium from godown to on board”, “storage”, and “hauling and lighterage”.
(4) That the appeals listed on Schedule “A” may be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value as that value is defined in section 402(b), Tariff Act of 1930, as *782amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the transistor radios and parts in issue and that said value is the invoice unit ex-factory price, net packed, plus charges described on the invoices as freight to shipping port, insurance premium from godown to on board, storage, and hauling and lighterage.
Judgment will be entered accordingly.